Exhibit Toronto Stock Exchange: G New York Stock Exchange: GG Toronto Stock Exchange: GEA GOLDCORP CONSOLIDATES RED LAKE DISTRICT WITH $1.5 BILLION ACQUISITION OF GOLD EAGLE July 31, 2008 – Vancouver, BC – Goldcorp Inc. (“Goldcorp”) (NYSE:GG, TSX:G) and Gold Eagle Mines Ltd. (“Gold Eagle”) (TSX:GEA) today announced an agreement whereby Goldcorp will acquire, through a friendly plan of arrangement, all outstanding shares of Gold Eagle. Gold Eagle’s principal asset is the world class Bruce Channel gold discovery which is situated along the prolific Red Lake Trend, adjacent to Goldcorp’s Red Lake gold mine and immediately southwest of Goldcorp’s past-producing Cochenour-Willans Mine.This transaction will enable Goldcorp to capitalize on its extensive exploration and operations expertise in the Red Lake district and its considerable human resources and related infrastructure. “This transaction secures for Goldcorp full control of 8 kilometres of strike length in the heart of the world's richest high grade gold district,” said Kevin McArthur, Goldcorp’s President and Chief Executive Officer.“Nearly 200 drill holes have defined an impressive gold deposit at Bruce Channel, with potential for additional expansion over time. Development of this strategically important zone can now move forward with our adjoining assets as a single, comprehensive project, sharing mine infrastructure, ore processing facilities and human talent with Red Lake, thus minimizing capital and operating costs and maximizing long-term shareholder value.Red Lake mine has operated for over 50 years, and Goldcorp’s continued district consolidation efforts are designed to sustain this world-class operation for decades into the future. We are the natural partner to develop the Bruce Channel project with the geographic footprint preferred by our community.” Under the plan of arrangement, each common share of Gold Eagle not owned by Goldcorp will be exchanged for (i) a cash payment in the amount of C$6.80 and (ii) 0.146 common shares of Goldcorp, assuming full pro-ration. Gold Eagle shareholders will have the option to elect to receive cash (on the basis of $13.60 per Gold Eagle share), shares (on the basis of 0.292 Goldcorp shares and $0.0001 per Gold Eagle share) or any combination of cash and shares, subject to pro-ration, with an aggregate maximum cash consideration of $691 million and an aggregate maximum of 14.8 million common shares of Goldcorp subject to increase on a prorated basis if Gold Eagle warrants and options are exercised prior to the effective date of the arrangement. The total consideration for 100% of the fully diluted shares of Gold Eagle would be approximately $1.5 billion. Based on the July 30, 2008 closing price and 20-day volume weighted average price for Goldcorp’s common shares on the TSX, and assuming full pro-ration, the transaction values each Gold Eagle share at C$12.62 and C$13.39, respectively.On this basis, the consideration received by Gold Eagle shareholders represents a 19% premium to closing prices and a 36% premium to the 20-day volume-weighted average prices for each company. The transaction is expected to close in September, 2008. - 2 - The combination has been approved by the boards of directors of Goldcorp and Gold
